Citation Nr: 0926060	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  01-03 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbosacral strain for the period 
prior to May 23, 1995.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for the Veteran's lumbosacral strain for the period 
on and after May 23, 1995.  

3.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's cervical spine injury 
residuals.  

4.  Entitlement to an initial disability evaluation in excess 
of 10 percent for the Veteran's left foot and great (first) 
metatarsal joint injury residuals.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL
 
The Veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The Veteran had active service from October 1988 to October 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an September 1992 rating decision of 
the Cleveland, Ohio, Regional Office (RO) which, in pertinent 
part, established service connection for lumbosacral strain; 
assigned a 10 percent evaluation for that disability; 
established service connection for both cervical spine injury 
residuals and left foot and great (first) metatarsal joint 
injury residuals; assigned noncompensable evaluations for 
those disabilities; and effectuated the awards as of October 
26, 1991.  In August 1993, the RO increased the evaluation 
for the Veteran's lumbosacral strain from 10 percent to 20 
percent; increased the evaluations for the Veteran's cervical 
spine injury residuals and left foot and metatarsal joint 
injury residuals from noncompensable to 10 percent disabling; 
and effectuated the awards as of October 26, 1991.  In 
November 1995, the RO increased the evaluation for the 
Veteran's lumbosacral strain from 20 to 40 percent and 
effectuated the award as of May 23, 1995.  In July 2003, the 
Board, in pertinent part, remanded the issues of the 
Veteran's entitlement to an evaluation in excess of 20 
percent for his lumbosacral strain for the period prior to 
May 23, 1995; an evaluation in excess of 40 percent for his 
lumbosacral strain for the period on and after May 23, 1995; 
an initial evaluation in excess of 10 percent for his 
cervical spine injury residuals; and an initial evaluation in 
excess of 10 percent for his left foot and great (first) 
metatarsal joint injury residuals to the RO for additional 
action.  

In July 2006, the Board, in pertinent part, remanded the 
issues of the Veteran's entitlement to an evaluation in 
excess of 20 percent for his lumbosacral strain for the 
period prior to May 23, 1995; an evaluation in excess of 40 
percent for his lumbosacral strain for the period on and 
after May 23, 1995; an initial evaluation in excess of 10 
percent for his cervical spine injury residuals; and an 
initial evaluation in excess of 10 percent for his left foot 
and great (first) metatarsal joint injury residuals to the RO 
for additional action.  In November 2007, the RO again 
remanded the Veteran's claims to the RO for additional 
action.

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
lumbosacral spine, cervical spine, and left foot 
disabilities.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
the United States Court of Appeals for Veterans Claims 
(Court) addressed a similar appeal and directed that it was 
specifically not a claim for an increased disability 
evaluation.  However, the Court did not provided a specific 
name for the issue in lieu of "increased disability 
evaluation."  In the absence of such direction, the Board 
has framed the issues as entitlement to a disability 
evaluation in excess of 20 percent for the Veteran's 
lumbosacral strain for the period prior to May 23, 1995; a 
disability evaluation in excess of 40 percent for his 
lumbosacral strain for the period on and after May 23, 1995; 
an initial disability evaluation in excess of 10 percent for 
his cervical spine injury residuals; and an initial 
disability evaluation in excess of 10 percent for his left 
foot and great (first) metatarsal joint injury residuals.  
The Veteran is not prejudiced by such action.  The Board has 
not dismissed any issue and the law and regulations governing 
the evaluation of disabilities are the same regardless of how 
the issue is styled.  

The issues of the Veteran's entitlement to both an evaluation 
in excess of 40 percent for his lumbosacral strain for the 
period on and after May 23, 1995, and an initial evaluation 
in excess of 10 percent for his left foot and great (first) 
metatarsal joint injury residuals are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  The 
Department of Veterans Affairs (VA) will notify the Veteran 
if further action is required on his part.  


FINDINGS OF FACT

1.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5292, 5295 in effect prior to September 26, 2003, are more 
favorable to the Veteran's claim than the amended version of 
38 C.F.R. § 4.71a.  

2.  Prior to May 23, 1995, the Veteran's lumbosacral spine 
disability was shown to be objectively manifested by no more 
than lumbosacral strain; severe lumbosacral spine limitation 
of motion with forward flexion to 35 degrees, extension to 8 
degrees, lateral flexion to 15 degrees, bilaterally, and 
rotation to 20 degrees, bilaterally; right sacroiliac joint 
tenderness; lumbar and lumbosacral paravertebral muscle 
spasm; and right scoliosis.  

3.  The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5290 
in effect prior to September 26, 2003, are more favorable to 
the Veteran's claim than the amended version of 38 C.F.R. 
§ 4.71a.  

4.  The Veteran's cervical spine injury residuals have been 
objectively shown to be manifested by no more than chronic 
cervical strain; a range of motion of forward flexion to 35 
degrees with pain, extension to 30 degrees with pain, lateral 
flexion to 30 degrees with pain, bilaterally, and rotation to 
50 degrees with pain, bilaterally; cervical paraspinal muscle 
tenderness to palpation; and normal upper extremity 
sensation.  


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for the 
Veteran's lumbosacral strain for the period prior to May 23, 
1995, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2003); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 
4.10, 4.40, 4.45 (2008).  

2.  The criteria for a 30 percent evaluation for the 
Veteran's cervical spine injury residuals have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. § 4.71a, Diagnostic Code 5290 (2003); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.10, 4.40, 4.45 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the VA will 
seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The notice must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In 
reviewing the evaluations for the Veteran's lumbosacral 
strain for the period prior to May 23, 1995, and his cervical 
spine injury residuals, the Board observes that the VA issued 
VCAA notices to the Veteran in August 2003, January 2005, 
March 2006, August 2006, December 2006, and January 2008 
which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and effective date for an initial 
award of service connection; what actions he needed to 
undertake; and how the VA would assist him in developing his 
claims.  The September 1992 rating decision from which the 
instant appeal arises was issued several years prior to the 
enactment of the VCAA.  

The Board has considered the Court's holding in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) which 
addresses the VA's duty to provide specific notice in 
adjudicating claims for increased evaluations.  The instant 
appeal involves the initial evaluations of the Veteran's 
lumbosacral spine and cervical spine disabilities.  As the 
VA's notice obligation was satisfied when the RO granted the 
Veteran's claims for service connection, the Court's holding 
in Vazquez-Flores does not govern the instant appeal.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The Veteran was 
afforded multiple VA examinations for compensation purposes.  
The examination reports are of record.  The Veteran was 
afforded hearings before both a VA hearing officer and the 
undersigned Veterans Law Judge sitting at the RO.  The 
hearing transcripts are of record.  The Board has remanded 
the Veteran's claims to the RO on several occasions for 
additional action.  There remains no issue as to the 
substantial completeness of the Veteran's claims.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Shinseki v. Sanders, 556 U.S. ___ (2009).  


II.  Spinal Disabilities

A.  Historical Review

The Veteran's service treatment records convey that he was 
treated for both low back and neck injuries.  A January 1991 
treatment record notes that the Veteran complained of low 
back pain after a lifting injury.  He was diagnosed with 
mechanical back pain.  Clinical documentation dated in 
February 1991 reflects that he was treated for cervical spine 
complaints following a February 1991 motor vehicle accident.  
The report of his October 1991 physical examination for 
service separation states that the Veteran had a long history 
of mechanical low back pain.  The report of an April 1992 VA 
examination for compensation purposes states that the Veteran 
was diagnosed with both lumbosacral strain and cervical 
strain.   In September 1992, the RO established service 
connection for lumbosacral strain; assigned a 10 percent 
evaluation for that disability; established service 
connection for cervical spine injury residuals; assigned a 
noncompensable evaluation for that disability; and 
effectuated the awards as of October 26, 1991.  

In August 1993, the RO increased the evaluation for the 
Veteran's lumbosacral strain from 10 percent to 20 percent; 
increased the evaluation for his cervical spine injury 
residuals from noncompensable to 10 percent; and effectuated 
the awards as of October 26, 1991.  In November 1995, the RO 
increased the evaluation for the Veteran's lumbosacral strain 
from 20 to 40 percent and effectuated the award as of May 23, 
1995.  

B.  Evaluations

Disability evaluations are determined by comparing the 
Veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  On and before 
September 25, 2003, the rating schedule directed that slight 
limitation of motion of the lumbar segment of the spine 
warranted a 10 percent evaluation.  A 20 percent evaluation 
required moderate limitation of motion.  A 40 percent 
disability evaluation required severe limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code Diagnostic Code 5292 
(2003).  A 10 percent evaluation was warranted for 
lumbosacral strain where there was characteristic pain on 
motion.  A 20 percent evaluation required muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position.  A 40 percent evaluation 
required severe lumbosacral strain manifested by listing of 
the whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space.  A 40 
percent evaluation was also warranted if only some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2003).  

Slight limitation of motion of the cervical segment of the 
spine warranted a 10 percent evaluation.  A 20 percent 
evaluation required moderate limitation of motion.  A 30 
percent evaluation required severe limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5290 (2003).  

On September 26, 2003, the Secretary of the VA amended the 
portions of the Schedule for Rating Disabilities applicable 
to lumbosacral strain, lumbar spine limitation of motion, 
cervical strain, cervical limitation of motion, and other 
spinal and back disorders.  Under the amended rating 
schedule, lumbosacral strain, cervical strain, and lumbar and 
cervical spine limitation of motion are to be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  

The General Rating Formula for Diseases and Injuries of the 
Spine directs that a 10 percent evaluation is warranted where 
there is either forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; a combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; a combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent or more 
of the height.  A 20 percent evaluation requires either 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 
percent evaluation requires forward flexion of the cervical 
spine of 15 degrees or less or favorable ankylosis of the 
entire cervical spine.  A 40 percent evaluation will be 
assigned for either unfavorable ankylosis of the entire 
cervical spine; forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent evaluation is warranted 
for unfavorable ankylosis of the entire thoracolumbar spine.  
A 100 percent evaluation will be assigned for unfavorable 
ankylosis of the entire spine.  Evaluate any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237 (2008).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion are 0 to 30 degrees, 
and left and right lateral rotation are zero to 30 degrees.  
Normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion are 0 to 45 degrees, and left and right lateral 
rotation are 0 to 80 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
38 C.F.R. § 4.71a (2008).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower evaluation will be assigned.  38 C.F.R. § 4.7 (2008).  

The Court had clarified that "where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to appellant should ... 
apply unless Congress provided otherwise or permitted the 
Secretary ... to do otherwise and the Secretary did so."  
Cohen v. Brown, 10 Vet. App. 128, 139 (1997) citing Fugere v. 
Derwinski, 1 Vet. App. 103, 109 (1990).  In a precedent 
opinion dated April 10, 2000, the General Counsel of the VA 
concluded that when a provision of the rating schedule is 
amended while a claim for an increased evaluation under that 
provision is pending, the Board should first determine 
whether the amended regulation is more favorable to the 
Veteran.  If so, the retroactive application of the amended 
regulation is governed by 38 U.S.C.A. § 5110(g) (West 2002) 
which provides that the VA may award an increased evaluation 
based on a change in the regulation retroactive to, but no 
earlier than, the effective date of the amended regulation.  
In such situations, the Board should apply the prior version 
of the regulation for the period prior to the amendment and 
utilize the amended regulation for the period on and after 
the effective date.  VAOPGPREC 3-2000.  

The Board finds that the provisions of 38 C.F.R. § 4.71a, 
Diagnostic Codes 5290, 5292, 5295 (2003) to be more favorable 
to the Veteran as they require less specific symptoms and are 
more general than the amended version of 38 C.F.R. § 4.71a.  
Therefore, the Board will review the evaluation of the 
Veteran's lumbosacral strain and cervical spine injury 
residuals under 38 C.F.R. § 4.71a, Diagnostic Codes 5290, 
5292, 5295 (2003).  VAOPGPREC 3-2000.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements. 
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2008).  

Evaluations shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2008).  

1.  Lumbosacral Spine

At the April 1992 VA examination for compensation purposes, 
the Veteran complained of chronic back pain with occasional 
paresthesias of the proximal thigh.  On examination of the 
lumbar spine, the Veteran exhibited a range of motion of 
flexion to 80 degrees, extension to 10 degrees, and 
"bend[ing] and rotat[ing] to 10 degrees in either 
direction;" "a little bit" of lumbosacral tenderness; and 
no lower extremity neurological abnormalities.  The Veteran 
was diagnosed with lumbosacral strain.  

In his January 1993 Appeal to the Board (VA Form 9), the 
Veteran advanced that his lumbosacral spine disability was 
productive of progressive back and buttock pain which 
impaired his ability to walk; severe limitation of motion 
after sitting or walking; and occasional groin numbness.  He 
reported further that he exhibited a "very visible" curve 
of the lumbar spine on X-ray studies.  

At a May 1993 hearing before a VA hearing officer, the 
Veteran testified that he experienced progressive chronic 
right-sided low back pain; associated morning back stiffness; 
and lower extremity tingling.  He stated that he had 
significant lumbosacral spine limitation of motion.  His 
lumbosacral symptoms were exacerbated by prolonged periods of 
sitting and had caused him to miss approximately 10 days of 
school in the preceding year.  

At a June 4, 1993, VA orthopedic examination for compensation 
purposes, the Veteran complained of chronic low back pain 
which was exacerbated by prolonged standing and sitting and 
"any movement."  On examination of the lumbosacral spine, 
the Veteran exhibited a range of motion of forward flexion to 
45 degrees with pain, extension to 25 degrees with pain, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
30 degrees, bilaterally; right sacroiliac joint tenderness; 
lumbosacral paravertebral muscle spasm; and lordotic 
flattening.  Contemporaneous X-ray studies of the lumbosacral 
spine revealed right scoliosis.  The Veteran was diagnosed 
with chronic lumbosacral strain with scoliosis.  

At a June 11, 1993, VA neurological examination for 
compensation purposes, the Veteran complained of chronic low 
back pain which was exacerbated by prolonged standing and 
sitting, back crepitus, and intermittent bilateral leg pain 
and weakness.  He reported that he used a cane to relieve his 
low back pain.  On examination of the lumbosacral spine, the 
Veteran exhibited a range of motion of forward flexion to 35 
degrees with pain, extension to 8 degrees with pain, lateral 
flexion to 15 degrees, bilaterally, and rotation to 20 
degrees, bilaterally; right sacroiliac joint tenderness; 
lumbar and lumbosacral paravertebral muscle spasm; and a 
normal lordotic curve.  The Veteran was diagnosed with 
"residual of low back strain with muscle spasm and 
tenderness of the lumbar and lumbosacral paravertebral 
muscles."  

VA clinical documentation dated in November 1993 states that 
the Veteran complained of chronic low back pain.  He reported 
that he used a cane.  Treating VA medical personnel observed 
right lumbar paraspinal spasm and tenderness.  Diagnostic 
impressions of "severe back pain - etiology unclear" and 
"back pain/sprain" were advanced.   

VA clinical documentation dated on May 23, 1995, states that 
the Veteran complained of radiating low back pain and a 
burning sensation.  He reported that he had exacerbated his 
low back disability at work earlier in the day when he lifted 
a toolbox into his truck.  On examination, the Veteran was 
observed to walk with a limp.  He exhibited right flank 
tenderness and limited lumbar flexion.  A diagnostic 
impression of "[low back pain] - musculoskeletal strain" 
was advanced.  

The Board has reviewed the probative evidence of record 
including the Veteran's testimony and written statements on 
appeal.  Prior to May 23, 1995, the Veteran's lumbosacral 
spine disability was objectively manifested by no more than 
severe lumbosacral spine limitation of motion with forward 
flexion to 35 degrees, extension to 8 degrees, lateral 
flexion to 15 degrees, bilaterally, and rotation to 20 
degrees, bilaterally; right sacroiliac joint tenderness; 
lumbar and lumbosacral paravertebral muscle spasm; and right 
scoliosis.  The Veteran's lumbosacral spine was consistently 
found to be productive of severe lumbar spine functional 
limitation of motion.  Such findings warrant assignment of a 
40 percent evaluation under the provisions of 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292.  Such evaluation represents 
the maximum schedular evaluation for assignment under either 
Diagnostic Code 5292 or Diagnostic Code 5295.  

The Veteran's lumbosacral spine clinical findings fall 
directly within the criteria for a 40 percent evaluation 
under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Given that fact, referral for consideration of 
assignment of an evaluation on an extra-schedular basis is 
not warranted.  38 C.F.R. § 3.321(b)(1) (2008).  

2.  Cervical Spine

At the April 1992 VA examination for compensation purposes, 
the Veteran complained of chronic neck pain.  On examination 
of the cervical spine, the Veteran exhibited a range of 
motion of flexion to 50 degrees, extension to 30 degrees, and 
rotation to 70 degrees, bilaterally; "a little bit" of 
cervical tenderness; and no upper extremity neurological 
abnormalities.  The Veteran was diagnosed with cervical 
strain.  

In his January 1993 Appeal to the Board (VA Form 9), the 
Veteran advanced that his cervical spine disability was 
productive of chronic neck pain and stiffness; limitation of 
motion; and right arm weakness.  

At a May 1993 hearing before a VA hearing officer, the 
Veteran testified that his cervical spine disability was 
manifested by chronic neck pain, stiffness, muscle spasm, and 
limitation of motion.  

At the June 4, 1993, VA orthopedic examination for 
compensation purposes, the Veteran complained of "cramping" 
neck pain and stiffness.  On examination of the cervical 
spine, the Veteran exhibited a range of motion of flexion to 
30 degrees with pain, extension to 20 degrees with pain, 
lateral flexion to 40 degrees, bilaterally, and rotation to 
55 degrees, bilaterally, and posterior neck muscle spasm.  
Contemporaneous X-ray studies of the cervical spine revealed 
no abnormalities.  The Veteran was diagnosed with cervical 
strain.  

At the June 11, 1993, VA neurological examination for 
compensation purposes, the Veteran complained of chronic 
right-sided neck pain and stiffness.  On examination of the 
cervical spine, the Veteran exhibited a range of motion of 
"normal" flexion and "turning the head to the right" to 75 
degrees, and "to the left" to 85 degrees with right-sided 
neck "pulling and pain" and right lower cervical 
paravertebral and shoulder muscle tightness.  The Veteran was 
diagnosed with "mild myofascitis of the right cervical 
paravertebral muscles and adjacent shoulder."  

At a June 1996 VA examination for compensation purposes, the 
Veteran complained of chronic cervical spine "soreness."  
On examination of the cervical spine, the Veteran exhibited a 
range of motion of forward flexion to 30 degrees, backward 
extension to 25 degrees, "lateral flexion" to 35 degrees, 
and "rotation" to 45 degrees.  Contemporaneous X-ray 
studies of the cervical spine were reported to be normal.  
The Veteran was diagnosed with a history of cervical strain.  

At a May 2000 VA examination for compensation purposes, the 
Veteran complained of chronic neck pain, tenderness, and 
soreness.  On examination of the cervical spine, the Veteran 
exhibited a range of motion of flexion to 40 degrees, 
extension to 40 degrees with pain, and rotation to 70 
degrees, bilaterally, with pain on extremes of motion and 
trapezius muscle tenderness and soreness.  Contemporaneous 
X-ray studies of the cervical spine revealed minimal C5-6 
degenerative changes.  The Veteran was diagnosed with 
cervical strain.  

At the April 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that his 
cervical spine disability was manifested by chronic neck pain 
and stiffness and cervical spine limitation of motion.  He 
reported that cervical spine surgery had been recommended.  

At an August 2008 VA examination for compensation purposes, 
the Veteran complained of chronic neck pain and right hand 
numbness.  The Veteran was observed to hold his head in a 
forward position.  On examination of the cervical spine, the 
Veteran exhibited a range of motion of forward flexion to 35 
degrees with pain, extension to 30 degrees with pain, lateral 
flexion to 30 degrees with pain, bilaterally, and rotation to 
50 degrees with pain, bilaterally; cervical paraspinal muscle 
tenderness to palpation; and normal upper extremity 
sensation.  Contemporaneous X-ray studies of the cervical 
spine were reported to be within normal limits.  The Veteran 
was diagnosed with chronic cervical strain.  

At a September 2008 VA examination for compensation purposes, 
the Veteran complained of chronic neck pain and right hand 
numbness.  On examination of the cervical spine, the Veteran 
exhibited a range of motion of forward flexion to 35 degrees 
with pain, extension to 40 degrees with pain, lateral flexion 
to 40 degrees with pain, bilaterally, and rotation to 75 
degrees with pain, bilaterally; cervical paraspinal muscle 
tenderness to palpation; no muscle spasm; and normal upper 
extremity sensation.  Contemporaneous X-ray studies of the 
cervical spine were reported to be within normal limits.  The 
Veteran was diagnosed with cervical strain.  

The Veteran's cervical spine injury residuals have been 
objectively shown to be manifested by no more than chronic 
cervical strain; a range of motion of forward flexion to 35 
degrees with pain, extension to 30 degrees with pain, lateral 
flexion to 30 degrees with pain, bilaterally, and rotation to 
50 degrees with pain, bilaterally; cervical paraspinal muscle 
tenderness to palpation; and normal upper extremity 
sensation.  While acknowledging that the clinical findings of 
the Veteran's cervical spine limitation of motion have not 
been wholly consistent, the Board observes that they may be 
reasonably construed as reflecting severe cervical spine 
functional limitation of motion due to pain.  Therefore, the 
Board finds that a 30 percent evaluation is warranted.  This 
evaluation represents the maximum schedular evaluation 
available under Diagnostic Code 5290.  

The Veteran's cervical spine clinical findings fall directly 
within the criteria for a 30 percent under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5290.  Higher evaluations 
are not warranted for the Veteran's cervical spine injury 
residuals at any time during the pendency of this appeal.  
Given these facts, referral for consideration of assignment 
of an evaluation on an extra-schedular basis is not 
warranted.  38 C.F.R. § 3.321(b)(1) (2008).  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  


ORDER

A 40 percent evaluation for the Veteran's lumbosacral strain 
for the period prior to 


May 23, 1995, is granted subject to the law and regulations 
governing the award of monetary benefits.  

A 30 percent evaluation for the Veteran's cervical spine 
injury residuals is granted subject to the law and 
regulations governing the award of monetary benefits.  


REMAND

At the April 2006 hearing before the undersigned Veterans Law 
Judge sitting at the RO, the Veteran testified that he had 
applied for and been denied Social Security Administration 
(SSA) disability benefits in approximately 2000.  
Documentation of the denial and the evidence considered by 
the SSA in denying the Veteran's claim is not of record.  The 
Court has clarified that the VA's duty to assist the Veteran 
includes an obligation to obtain the records from the SSA.  
Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In his April 2009 Informal hearing presentation, the 
accredited representative advanced that service connection 
for lumbosacral spine degenerative disc disease was 
warranted.  The Board observes that the Veteran was initially 
diagnosed with lumbosacral spine degenerative disc disease 
after May 23, 1995.  The issue of the Veteran's entitlement 
to service connection for lumbosacral spine degenerative disc 
disease is inextricably intertwined with the certified issue 
of his entitlement to an evaluation in excess of 40 percent 
for his lumbosacral strain for the period on and after May 
23, 1995, given that such a determination requires an 
accurate assessment of the functional impairment associated 
with all of the Veteran's service-connected lumbosacral spine 
disabilities.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, this case is REMANDED for the following action:

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R §§ 3.102, 
3.159, 3.326(a) (2008) are fully met.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his lumbosacral spine 
disability and left foot injury residuals 
after September 2008 including the names 
and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact all identified 
health care providers and request that 
they forward copies of all available 
clinical documentation pertaining to 
treatment of the Veteran for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after March 2004, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then contact the SSA and request that 
it provide copies of all records 
developed in association with the denial 
of the Veteran's claim for disability 
benefits for incorporation into the 
record.  

5.  Then adjudicate the issue of service 
connection for chronic lumbosacral spine 
degenerative disc disease.  The Veteran 
should be informed in writing of the 
resulting decision and his associated 
appellate rights.  The issue is not on 
appeal unless there is a notice of 
disagreement and a substantive appeal as 
to the issue.  

6.  Then readjudicate the issues of the 
Veteran's entitlement to an evaluation in 
excess of 40 percent for his lumbosacral 
strain for the period on and after May 
23, 1995, and an initial evaluation in 
excess of 10 percent for his left foot 
and great (first) metatarsal joint injury 
residuals.  If the benefits sought on 
appeal remain denied, the Veteran should 
be issued a SSOC which addresses all 
relevant actions taken on the claims, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The Veteran should be given 
the opportunity to respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


